Project Baseball TM Capital Corp. December 23, 2009 Table of Contents Tab Page I Transaction Overview Situation Overview 1 Proposed Transaction Rationale 2 TM Capital’s Procedures 4 II Baseball Company Overview Baseball Company Overview 5 Work Gloves and Protective Wear Company Overview 6 Promotional and Specialty Products Company Overview 7 Pet Supplies Company Overview 8 Stock Ownership Summary 9 Historical Financial Information 10 Projected Financial Information 17 III Valuation Analyses Valuation Approaches 26 Trading Profile 27 Analysis of Selected Public Companies 32 Analysis of Comparable “Go Dark” Transactions 42 Discounted Cash Flow Analysis 44 Liquidation Analysis 45 IV Summary Valuation Summary Valuation 46 TAB I: Transaction Overview Situation Overview – Proposed Transaction v Baseball (the “Company”) plans to effect a reverse split of the Company’s common stock at a ratio of 1 for 100, followed immediately by a forward 100 for 1 split of the common stock, and to provide for payment of $7.65 in cash (the “Consideration”) to those stockholders (the “Fractional Shareholders”) holding, prior to the reverse stock split, fewer than 100 shares of common stock (the “Transaction”) v The Company estimates that 1,241 of the approximate 1,415 stockholders of record own fewer than 100 shares v After the reverse and forward split, with fractional share repurchases, the Company estimates it will have approximately 174 stockholders of record v Once the Company has fewer than 300 stockholders of record, it can terminate its public company reporting status v The Company estimates that the Transaction will result in the purchase of approximately 40,000 shares v The Company has asked TM Capital to provide an opinion as to whether the Consideration to be received by the Fractional Shareholders, pursuant to the Transaction, is fair to such holders from a financial point of view 1 Proposed Transaction Rationale – Public company costs are high and increasing v The costs of complying with the Sarbanes-Oxley Act, increased D&O insurance expenses, audit costs and implementation of related corporate governance reforms have become significant v The costs associated with retaining public status, servicing stockholders and continuing public communications remain high – The time demands on management and employees associated with public company status are significant v Preparing public reports, filings, press releases and Regulation FD compliance v Since the Company has relatively few executive personnel, these costs can be material v Investor relations and communications with stockholders take management time – Stockholders are unable to benefit fully from public company status due to limited liquidity and the Company’s micro-cap classification v Stockholders are not able to move into, or out of, stock positions without materially impacting the market price v The Company is not able to raise capital conventionally in public markets v The Company has not been able to attract any significant institutional investor interest in the public equity v The Company is not able to effectively use shares for acquisitions – Reduced competitive risks with increased focus v Management can focus more time on long-term financial results and goals rather than short-term market concerns v The Company no longer has to disclose competitive business or other sensitive information 2 Proposed Transaction Rationale – A go dark transaction effected via a reverse and then immediate stock split provides multiple benefits v Reduces direct and indirect costs v Saves management and employee time v Small stockholders are able to sell without a commission v The cash demands on the Company to accomplish the reverse split are predictable – Several negative ramifications affecting shareholders in a “go dark” transaction include: v Small shareholders who might want to retain ownership will have their common shares converted into the right to receive cash v Liquidity for continuing shareholders will be reduced v The Company will cease filing required SEC financial reports resulting in less information available to shareholders 3 TM Capital’s Procedures – In performing our analyses, TM Capital has, among other things: v Reviewed the Company’s Annual Reports on Form 10-K and related financial information for the years ended December 2004 through 2008 v Reviewed the Company’s Quarterly Reports on Form 10-Q and the related unaudited financial information for the periods ended March 28, 2009, June 27, 2009 and September 26, 2009 v Reviewed the Company’s Amendment No. 1 to its Annual Report on Form 10-K for the year ended December 27, 2008 on Form 10-K/A v Reviewed a draft of the Company’s proxy statement prepared in connection with the Transaction v Reviewed certain information, including historical financial data and financial forecasts, relating to the business, earnings, cash flow, assets and prospects of the Company, furnished to us by the Company or publicly available v Visited the Company, toured certain facilities and conducted discussions with members of senior management of the Company concerning its business and prospects v Reviewed the historical market prices and trading activity of the Company’s common stock v Compared certain financial and market information for the Company with that of selected publicly traded companies which we deemed to be relevant v Compared the financial terms of the Transaction with those of certain other transactions which we deemed to be relevant v Reviewed a liquidation analysis of the Company prepared by management v Reviewed such other financial studies and analyses and performed such other investigations and took into account such other matters as we deemed necessary, including our assessment of general economic, market and monetary conditions 4 TAB II: Baseball Company Overview Baseball Company Overview – Baseball was founded in 1893 in Kewanee, Illinois and engages in the import, marketing and distribution of work gloves, boots, rainwear, pet supplies and promotional and specialty products – Listed on the Over the Counter (OTC) Bulletin Board; market capitalization as of December 18, 2009: $12.4 million – Company conducts operations in three segments: v Work Gloves and Protective Wear v Promotional and Specialty Products v Pet Supplies – Customers include a broad range of retailers: v Convenience stores, mass merchandisers, hardware and grocery stores – Services a diverse group of industries: v Agricultural, automotive, energy, lumber, mining, construction, consumer, entertainment, banking, real estate and education 5 Work Gloves and Protective Wear Segment Overview – The Work Gloves and Protective Wear segment imports, markets and distributes gloves, boots and rainwear products – This segment has operations in Kewanee, IL, serving its US customers and Concord, Canada serving its Canadian customers – Company serves two primary markets: v Consumer: comprised of retailers ranging from convenience stores to mass merchandisers as well as hardware and grocery stores v Industrial: comprised of various industrial and commercial users of gloves and protective wear – Trademark licensing agreement with Caterpillar, Inc. v Markets work gloves, safety items and other products under the CAT® trademark to both the consumer and industrial market v Represents approximately 8% of 2008 domestic sales in this segment – Boss brand is a recognized and trusted name v Represents quality, value, and good customer service – Annually designs and sources new products from low cost manufacturing locations v Malaysia, China, Sri Lanka, Vietnam, Pakistan, India, etc. 6 Promotional and Specialty Products Segment Overview – The Promotional and Specialty Products segment, operating as Galaxy Balloons, Inc., imports and custom imprints inflatable products such as balloons, mini-sport balls, signature balls, exercise balls and beach balls and non-inflatable products including yo-yos, juggle balls, sport horns, fan-ta-sticks, holiday candles and ornaments – Based in Cleveland, Ohio v Products distributed under the Galactic Fun Time brand name – Products are sold exclusively through authorized distributors to the promotional products industry v Over the past two years, the Company has sold products to approximately 10,000 different distributors – Company serves a broad based group of end-users looking to get their name in front of potential customers for maximum exposure at a relatively small advertising cost: v Banks, real estate brokers, automobile dealers, hotels and schools 7 Pet Supplies Segment Overview – Pet Supplies, operating as Boss Pet Products, Inc., imports, markets and distributes pet cable restraints, collars and leads, pet toys, rawhide chews, shampoos and other pet specialty products – Based in Maple Heights, OH – Boss Pet sells its products primarily to pet supply specialty, hardware and discount retailers under various branded and private label brands v Pet Therapy, PDQ, Prestige, Digger’s, HiLo and Aloe Care – Products are sourced primarily from Asian manufacturers, with minor assembly and repackaging done in the Ohio facility – Due to its patented connecting device, Boss Pet is one of the leading provider of pet cable restraints in the United States 8 Current Ownership % of Total Shareholders Shares Owned Outstanding* Ownership Summary Officers & Directors: Louis Graziadio III Family G. Louis Graziadio III, Chairman, President and CEO 153,000 7.2% Ginarra Partners, LLC 576,388 27.2% Graziadio Family Trust 410,519 19.4% Total - Louis Graziadio III Family (a) 1,139,907 53.9% Paul A. Novelly Paul A. Novelly, Director 12,000 0.6% St. Albans Global Management LLLP 87,283 4.1% Total - Paul A. Novelly (b) 99,283 4.7% Other Officers & Directors Perry A. Lerner, Director 51,504 2.4% Lee E. Mikles, Director 12,000 0.6% Richard Bern, Operational Consultant 8,500 0.4% James F. Sanders, Secretary and General Counsel 6,000 0.3% Total - Other Officers & Directors 78,004 3.7% Total Officers & Directors 1,317,194 62.2% Institutions: Advisory Research 138,150 6.5% Total Institutional Investors 138,150 6.5% Implied Retail 660,703 31.2% Total Shares Outstanding (c) 2,116,047 100.0% * Excludes 231,000 stock options with a weighted average exercise price of $3.92 per share.(a) Includes shares owned by (i) G. Louis Graziadio, (ii) Ginarra Partners and (iii) Graziadio Family Trust.(b) Includes shares owned by Paul A. Novelly and St. Albans Global Management.(c) Total shares outstanding as of October 27, 2009 per Form 10-Q filed on November 10, 2009. 9 Historical Consolidated Income Statement Data Net Sales (% Growth) Gross Profit (% Margin) EBITDA (% Margin) Operating Income (% Margin) 10 Historical Consolidated Income Statements ($s and shares in thousands, except per share data) Year Ended December Nine Months Ended LTM Ended 2004 2005 2006 2007 2008 9/27/2008 9/26/2009 9/26/2009 Net Sales $42,832 $54,150 $53,663 $55,197 $55,732 $40,711 $34,729 $49,750 Cost of Goods Sold 32,107 40,600 40,112 40,817 41,962 30,951 26,192 37,203 Gross Profit 10,724 13,550 13,551 14,380 13,771 9,760 8,537 12,548 Operating Expenses 9,497 12,029 11,348 11,924 11,658 8,640 7,685 10,702 Operating Income 1,227 1,521 2,203 2,456 2,112 1,120 852 1,844 Interest Income 28 17 4 110 40 36 14 19 Interest Expense (267) (428) (416) (309) (313) (229) (201) (285) Other Income (Expense) 48 29 42 20 (770) * 4 40 (733) * Income before Provision for Taxes 1,035 1,139 1,832 2,277 1,069 931 705 845 Income Tax (Benefit) Expense 439 449 668 911 531 378 275 427 Net Income before NOL Valuation Allowance Adjustment 596 690 1,164 1,366 539 553 430 417 NOL Valuation Allowance Adjustment 3,127 — 2,730 — — — (134) (134) Net Income $3,723 $690 $3,894 $1,366 $539 $553 $296 $283 Net Income before NOL Valuation Allowance Adjustment per Common Share: Diluted Earnings Per Share $0.28 $0.31 $0.53 $0.62 $0.24 $0.25 $0.20 $0.19 Weighted Average Shares Outstanding 2,163 2,206 2,194 2,205 2,206 2,212 2,201 2,198 EBITDA Calculation: Operating Income $1,227 $1,521 $2,203 $2,456 $2,112 $1,120 $852 $1,844 Plus: Depreciation & Amortization 405 447 467 534 653 491 454 616 EBITDA $1,631 $1,968 $2,670 $2,990 $2,765 $1,611 $1,306 $2,461 Segment Operating Income and EBITDA: Corporate Expenses ($920) ($1,029) ($976) ($1,005) ($897) ($780) ($820) ($937) Operating Income Before Corporate Expenses 2,147 2,550 3,179 3,461 3,010 1,900 1,672 2,782 EBITDA Before Corporate Expenses 2,551 2,997 3,646 3,995 3,664 2,391 2,126 3,398 Net Sales Growth 20.3% 26.4% (0.9%) 2.9% 1.0% — (14.7%) — Gross Margin 25.0% 25.0% 25.3% 26.1% 24.7% 24.0% 24.6% 25.2% Operating Expenses as a % of Net Sales 22.2% 22.2% 21.1% 21.6% 20.9% 21.2% 22.1% 21.5% Operating Margin 2.9% 2.8% 4.1% 4.4% 3.8% 2.8% 2.5% 3.7% EBITDA Margin 3.8% 3.6% 5.0% 5.4% 5.0% 4.0% 3.8% 4.9% Net Margin before NOL Valuation Allowance Adjustment 1.4% 1.3% 2.2% 2.5% 1.0% 1.4% 1.2% 0.8% * Includes a non-cash goodwill impairment loss of $757,000 and a $35,000 patent impairment loss at the work gloves and protective wear segment. 11 LTM Net Sales and EBITDA by Segment ($ in thousands) LTM Net Sales by Segment LTM EBITDA before Corporate Expenses Segments: n Work Gloves and Protective Wear n Promotional and Specialty Products n Pet Supplies 12 Historical Income Statement Data by Segment ($ in thousands) Year Ended December Nine Months Ended LTM Ended 2003 2004 2005 2006 2007 2008 9/27/2008 9/26/2009 9/26/2009 Net Sales Work Gloves and Protective Wear $29,764 $32,535 $38,045 $37,258 $37,689 $38,283 $27,646 $21,857 $32,494 Promotional and Specialty Products 720 4,270 9,165 9,992 10,815 10,924 8,059 6,888 9,754 Pet Supplies 5,127 6,027 6,940 6,414 6,693 6,525 5,006 5,983 7,502 Total Net Sales $35,611 $42,832 $54,150 $53,663 $55,197 $55,732 $40,711 $34,729 $49,750 Gross Profit Work Gloves and Protective Wear $7,445 $7,864 $8,877 $9,019 $9,337 $9,020 $6,247 $4,893 $7,666 Promotional and Specialty Products 285 1,535 3,104 3,393 3,425 3,418 2,464 2,132 3,087 Pet Supplies 1,274 1,324 1,569 1,139 1,618 1,332 1,049 1,512 1,795 Total Gross Profit $9,004 $10,724 $13,550 $13,551 $14,380 $13,771 $9,760 $8,537 $12,548 Operating Income Work Gloves and Protective Wear $1,094 $1,308 $1,002 $1,568 $1,598 $1,403 $740 $361 $1,023 Promotional and Specialty Products 48 628 1,192 1,485 1,228 1,148 780 727 1,095 Pet Supplies 183 211 356 126 635 460 379 584 665 Corporate (968) (920) (1,029) (976) (1,005) (897) (780) (820) (937) Total Operating Income $357 $1,227 $1,521 $2,203 $2,456 $2,113 $1,120 $852 $1,844 EBITDA Work Gloves and Protective Wear $1,391 $1,607 $1,286 $1,854 $1,942 $1,788 $1,010 $606 $1,384 Promotional and Specialty Products 56 715 1,337 1,647 1,377 1,369 963 908 1,314 Pet Supplies 200 229 374 144 677 506 418 612 701 Corporate (968) (920) (1,029) (976) (1,005) (897) (780) (820) (937) Total EBITDA $679 $1,631 $1,968 $2,670 $2,990 $2,766 $1,611 $1,306 $2,461 Net Sales Growth Work Gloves and Protective Wear — 9.3% 16.9% (2.1%) 1.2% 1.6% — (20.9%) — Promotional and Specialty Products — NM 114.6% 9.0% 8.2% 1.0% — (14.5%) — Pet Supplies — 17.6% 15.1% (7.6%) 4.4% (2.5%) — 19.5% — Total — 20.3% 26.4% (0.9%) 2.9% 1.0% — (14.7%) — Gross Margin Work Gloves and Protective Wear 25.0% 24.2% 23.3% 24.2% 24.8% 23.6% 22.6% 22.4% 23.6% Promotional and Specialty Products 39.6% 36.0% 33.9% 34.0% 31.7% 31.3% 30.6% 31.0% 31.6% Pet Supplies 24.9% 22.0% 22.6% 17.8% 24.2% 20.4% 21.0% 25.3% 23.9% Total 25.3% 25.0% 25.0% 25.3% 26.1% 24.7% 24.0% 24.6% 25.2% Operating Margin Work Gloves and Protective Wear 3.7% 4.0% 2.6% 4.2% 4.2% 3.7% 2.7% 1.7% 3.1% Promotional and Specialty Products 6.6% 14.7% 13.0% 14.9% 11.4% 10.5% 9.7% 10.6% 11.2% Pet Supplies 3.6% 3.5% 5.1% 2.0% 9.5% 7.0% 7.6% 9.8% 8.9% Total 1.0% 2.9% 2.8% 4.1% 4.4% 3.8% 2.8% 2.5% 3.7% EBITDA Margin Work Gloves and Protective Wear 4.7% 4.9% 3.4% 5.0% 5.2% 4.7% 3.7% 2.8% 4.3% Promotional and Specialty Products 7.8% 16.8% 14.6% 16.5% 12.7% 12.5% 11.9% 13.2% 13.5% Pet Supplies 3.9% 3.8% 5.4% 2.3% 10.1% 7.8% 8.4% 10.2% 9.3% Total 1.9% 3.8% 3.6% 5.0% 5.4% 5.0% 4.0% 3.8% 4.9% 13 Historical Consolidated Balance Sheets ($s in thousands, except per share data) As of December As of 2004 2005 2006 2007 2008 9/26/2009 Assets: Cash & Equivalents $1,056 — $1,002 $2,557 $803 $5,641 Accounts Receivable, net 7,251 $8,373 8,155 8,278 8,256 7,537 Inventories 14,124 16,728 14,838 15,984 18,929 15,367 Other Current Assets 484 554 619 579 523 393 Total Current Assets 22,915 25,656 24,614 27,397 28,511 28,938 Property, Plant & Equipment, net 3,829 3,799 3,656 3,528 3,340 3,174 Goodwill 2,453 3,180 3,380 3,666 2,853 2,853 Deferred Taxes 2,533 2,211 4,343 3,616 3,219 2,873 Other Assets 449 596 586 780 505 502 Total Assets $32,180 $35,441 $36,579 $38,988 $38,428 $38,340 Liabilities & Stockholders' Equity: Current Portion of Long-Term Debt $762 $817 $481 $511 $495 $1,136 Accounts Payable 1,173 1,270 1,540 2,370 1,860 1,839 Accrued Wages and Commission 853 1,006 766 1,191 1,123 871 Other Accrued Liabilities 1,306 1,460 1,641 1,260 1,486 1,438 Total Current Liabilities 4,094 4,553 4,428 5,331 4,965 5,284 Long-Term Debt 3,258 4,889 2,106 2,054 1,607 605 Deferred Compensation 222 321 349 201 146 202 Total Liabilities 7,574 9,762 6,883 7,586 6,718 6,091 Total Stockholders' Equity 24,606 25,679 29,696 31,402 31,710 32,249 Total Liabilities & Stockholders' Equity $32,180 $35,441 $36,579 $38,988 $38,428 $38,340 Book Value Per Share $12.65 $12.96 $14.99 $15.56 $15.57 $15.24 Shares Outstanding 1,946 1,981 1,981 2,018 2,036 2,116 14 Historical Consolidated Statement of Cash Flows ($s in thousands) Year Ended December Nine Months Ended LTM Ended 2004 2005 2006 2007 2008 9/27/2008 9/26/2009 9/26/2009 Cash Flows from Operating Activities: Net Income $3,723 $690 $3,894 $1,366 $538 $553 $296 $281 Depreciation & Amortization 404 448 467 534 654 491 454 617 Goodwill and Patent Impairment — 792 — — 792 Adjustments to Reconcile Net Income to Cash Flow from Operations: (Gain) Loss from Sale of Assets (32) — Stock Compensation Expense 74 178 128 36 8 6 4 6 Other Operating Activities (2,712) 304 (2,132) 772 587 267 339 659 Changes in Working Capital: (Increase) Decrease in Accounts Receivable (225) (1,047) 218 48 (84) 207 765 474 (Increase) Decrease in Inventory (2,686) (2,363) 1,890 (1,100) (3,156) (2,931) 3,663 3,438 Increase (Decrease) in Accounts Payable 5 (81) 271 579 (206) 65 (177) (448) Increase (Decrease) in Accrued Liabilities 76 101 (60) 246 116 (117) (253) (20) Change in Other Net Operating Assets (28) (70) (70) 52 71 288 71 (146) Net Cash Provided (Used) By Continuing Operations (1,401) (1,840) 4,606 2,533 (680) (1,171) 5,162 5,653 Cash Flows from Investing Activities: Capital Expenditures (147) (371) (281) (343) (380) (333) (200) (247) Proceeds from Sale of Property, Plant & Equipment 1,712 — Cash for Acquisitions (3,418) (709) (200) (887) — Net Cash Provided (Used) By Investing Activities (1,853) (1,080) (481) (1,230) (380) (333) (200) (247) Cash Flows From Financing Activities: Net Payments on Revolving Line of Credit 98 2,204 (2,302) — — — (23) (23) Borrowing on Long-Term Obligations 1,750 250 — 405 — Repayment of Long-Term Obligations (1,969) (768) (817) (427) (477) (368) (374) (483) Purchase and Retirement of Stock (135) — Proceeds from Exercise of Stock Options 33 87 — 86 51 — 140 191 Net Cash Provided (Used) By Financing Activities (223) 1,773 (3,119) 64 (426) (368) (257) (315) Effect of Exchange Rate Changes on Cash 54 91 (4) 188 (268) (254) 133 119 Net Increase (Decrease) In Cash And Cash Equivalents (3,423) (1,056) 1,002 1,555 (1,754) (2,126) 4,838 5,210 Cash And Cash Equivalents, Beginning 4,479 $1,056 — 1,002 2,557 2,557 803 431 Cash And Cash Equivalents, Ending $1,056 — $1,002 $2,557 $803 $431 $5,641 $5,641 15 Historical Orders Per Day and Backlog nPrevious Twelve MonthsnLatest Twelve Months ($ in thousands) Orders Per Day ($ in thousands) Backlog * As of December 7, 2008 and 2009. 16 2008 and 2009 Quarterly Sales and EBITDA Data by Segment nWork Gloves and Protective WearnPromotional and Specialty ProductsnPet Supplies Segment Quarterly Net Sales Segment Quarterly EBITDA (a) * Q4 2009 based on management’s assumptions.(a) Excludes corporate expenses. 17 Projected 2009 Quarterly Consolidated Income Statements ($s and shares in thousands, except per share data) Year Ending December 2009 Q1 A Q2 A Q3 A Q4 E Total Net Sales $11,582 $10,890 $12,258 $13,180 $47,909 Cost of Goods Sold 8,859 8,384 8,949 9,688 35,880 Gross Profit 2,723 2,506 3,308 3,492 12,029 Operating Expenses 2,745 2,341 2,599 2,788 10,473 Operating Income (22) 165 709 704 1,556 Interest Income 5 4 5 0 14 Interest Expense (67) (67) (68) (72) (273) Other Income (Expense) 1 (1) 40 (20) 20 Income before Provision for Taxes (83) 102 686 612 1,317 Income Tax (Benefit) Expense (32) 39 268 244 519 Net Income before NOL Valuation Allowance Adjustment (51) 63 418 368 798 NOL Valuation Allowance Adjustment — (376) 242 — (134) Net Income ($51) ($313) $660 $368 $664 Net Income before NOL Valuation Allowance Adjustment per Common Share: Diluted Earnings Per Share ($0.02) $0.03 $0.20 $0.17 $0.37 Weighted Average Shares Outstanding 2,201 2,116 2,116 2,116 2,137 EBITDA Calculation: Operating Income ($22) $165 $709 $704 $1,556 Plus: Depreciation & Amortization 146 163 145 137 591 EBITDA $124 $328 $855 $841 $2,147 Segment Operating Income and EBITDA: Corporate Expenses ($312) ($260) ($249) ($259) ($1,079) Operating Income Before Corporate Expenses 290 425 958 963 2,635 EBITDA Before Corporate Expenses 436 588 1,104 1,100 3,226 Net Sales Growth (13.3%) (18.0%) (12.9%) (12.3%) (14.0%) Gross Margin 23.5% 23.0% 27.0% 26.5% 25.1% Operating Expenses as a % of Net Sales 23.7% 21.5% 21.2% 21.2% 21.9% Operating Margin (0.2%) 1.5% 5.8% 5.3% 3.2% EBITDA Margin 1.1% 3.0% 7.0% 6.4% 4.5% Net Margin before NOL Valuation Allowance Adjustment (0.4%) 0.6% 3.4% 2.8% 1.7% 18 Projected Consolidated Income Statement Data* Net Sales (% Growth) Gross Profit (% Margin) EBITDA (% Margin) Operating Income (% Margin) * Based on management’s assumptions. 19 Historical & Projected Income Statement Data by Segment* nWork Gloves and Protective WearnPromotional and Specialty ProductsnPet Supplies Segment Net Sales Segment Gross Profit * 2009E-2013P based on management’s assumptions. 20 Historical & Projected Income Statement Data by Segment* nWork Gloves and Protective WearnPromotional and Specialty ProductsnPet Supplies Segment EBITDA* Segment Operating Income* * Excludes corporate expenses. 21 Projected Consolidated Income Statements* ($s and shares in thousands, except per share data) Year Ending December 2009E 2010P 2011P 2012P 2013P Net Sales $47,909 $50,016 $51,314 $52,966 $55,010 Cost of Goods Sold 35,880 37,852 38,946 40,209 41,694 Gross Profit 12,029 12,164 12,367 12,757 13,316 Operating Expenses 10,473 10,774 11,015 11,491 11,764 Operating Income 1,556 1,390 1,353 1,266 1,552 Interest Income 14 — Interest Expense (273) — Other Income (Expense) 20 — Income before Provision for Taxes 1,317 1,390 1,353 1,266 1,552 Income Tax (Benefit) Expense (a) 519 556 541 507 621 Net Income before NOL Valuation Allowance Adjustment 798 834 812 760 931 NOL Valuation Allowance Adjustment (134) — Net Income $664 $834 $812 $760 $931 Net Income before NOL Valuation Allowance Adjustment per Common Share: Diluted Earnings Per Share $0.37 $0.39 $0.38 $0.36 $0.44 Weighted Average Shares Outstanding 2,137 2,116 2,116 2,116 2,116 EBITDA Calculation: Operating Income $1,556 $1,390 $1,353 $1,266 $1,552 Plus: Depreciation & Amortization 591 661 695 649 657 EBITDA $2,147 $2,051 $2,048 $1,915 $2,209 Segment Operating Income and EBITDA: Corporate Expenses ($1,079) ($969) ($1,037) ($1,237) ($1,237) Operating Income Before Corporate Expenses 2,635 2,359 2,390 2,503 2,789 EBITDA Before Corporate Expenses 3,226 3,020 3,085 3,152 3,446 Net Sales Growth (14.0%) 4.4% 2.6% 3.2% 3.9% Gross Margin 25.1% 24.3% 24.1% 24.1% 24.2% Operating Expenses as a % of Net Sales 21.9% 21.5% 21.5% 21.7% 21.4% Operating Margin 3.2% 2.8% 2.6% 2.4% 2.8% EBITDA Margin 4.5% 4.1% 4.0% 3.6% 4.0% Net Margin before NOL Valuation Allowance Adjustment 1.7% 1.7% 1.6% 1.4% 1.7% * Based on management’s assumptions.(a) Assumes a 40% tax rate in 2010 - 22 Projected Income Statements by Segment* ($ in thousands) Year Ending December 2009E 2010P 2011P 2012P 2013P Net Sales Work Gloves and Protective Wear $30,865 $30,906 $31,833 $33,106 $34,761 Promotional and Specialty Products 9,428 10,163 10,264 10,367 10,471 Pet Supplies 7,616 8,948 9,216 9,493 9,778 Total Net Sales $47,909 $50,016 $51,314 $52,966 $55,010 Gross Profit Work Gloves and Protective Wear $7,133 $7,044 $7,205 $7,485 $7,931 Promotional and Specialty Products 2,992 3,098 3,074 3,106 3,139 Pet Supplies 1,905 2,022 2,088 2,166 2,246 Total Gross Profit $12,029 $12,164 $12,367 $12,757 $13,316 Operating Income Work Gloves and Protective Wear $897 $669 $707 $687 $909 Promotional and Specialty Products 1,014 975 951 1,031 1,040 Pet Supplies 724 715 732 785 840 Corporate (1,079) (969) (1,037) (1,237) (1,237) Total Operating Income $1,556 $1,390 $1,353 $1,266 $1,552 EBITDA Work Gloves and Protective Wear $1,221 $994 $1,094 $1,082 $1,325 Promotional and Specialty Products 1,244 1,287 1,224 1,244 1,234 Pet Supplies 761 739 767 826 887 Corporate (1,079) (969) (1,037) (1,237) (1,237) Total EBITDA $2,147 $2,051 $2,048 $1,915 $2,209 Net Sales Growth Work Gloves and Protective Wear (19.4%) 0.1% 3.0% 4.0% 5.0% Promotional and Specialty Products (13.7%) 7.8% 1.0% 1.0% 1.0% Pet Supplies 16.7% 17.5% 3.0% 3.0% 3.0% Total (14.0%) 4.4% 2.6% 3.2% 3.9% Gross Margin Work Gloves and Protective Wear 23.1% 22.8% 22.6% 22.6% 22.8% Promotional and Specialty Products 31.7% 30.5% 29.9% 30.0% 30.0% Pet Supplies 25.0% 22.6% 22.7% 22.8% 23.0% Total 25.1% 24.3% 24.1% 24.1% 24.2% Operating Margin Work Gloves and Protective Wear 2.9% 2.2% 2.2% 2.1% 2.6% Promotional and Specialty Products 10.8% 9.6% 9.3% 9.9% 9.9% Pet Supplies 9.5% 8.0% 7.9% 8.3% 8.6% Total 3.2% 2.8% 2.6% 2.4% 2.8% EBITDA Margin Work Gloves and Protective Wear 4.0% 3.2% 3.4% 3.3% 3.8% Promotional and Specialty Products 13.2% 12.7% 11.9% 12.0% 11.8% Pet Supplies 10.0% 8.3% 8.3% 8.7% 9.1% Total 4.5% 4.1% 4.0% 3.6% 4.0% * Based on management’s assumptions. 23 Projected Consolidated Balance Sheets* ($s in thousands, except per share data) As of December 2009E 2010P 2011P 2012P 2013P Assets: Cash & Equivalents $5,137 $4,008 $4,175 $4,641 $5,234 Accounts Receivable, net 6,933 7,122 7,322 7,585 7,917 Inventories 14,519 16,350 16,846 17,443 18,151 Other Current Assets 408 429 448 479 547 Total Current Assets 26,998 27,909 28,791 30,147 31,850 Property, Plant & Equipment, net 2,934 3,118 3,323 3,159 2,987 Goodwill 2,853 2,853 2,853 2,853 2,853 Deferred Taxes 2,843 2,726 2,549 2,239 1,789 Other Assets 505 505 505 505 505 Total Assets $36,133 $37,111 $38,021 $38,903 $39,984 Liabilities & Stockholders' Equity: Accounts Payable $1,460 $1,537 $1,580 $1,630 $1,689 Accrued Wages and Commission 937 978 1,002 1,032 1,070 Other Accrued Liabilities 1,215 1,241 1,272 1,314 1,368 Total Current Liabilities 3,612 3,756 3,855 3,977 4,127 Long-Term Debt — Deferred Compensation 146 146 146 146 146 Total Liabilities 3,758 3,902 4,001 4,123 4,273 Total Stockholders' Equity 32,375 33,209 34,020 34,780 35,711 Total Liabilities & Stockholders' Equity $36,133 $37,111 $38,021 $38,903 $39,984 Book Value Per Share (a) $15.30 $15.69 $16.08 $16.44 $16.88 * Based on management’sassumptions.(a) Based on 2,116,047 shares outstanding. 24 Projected Consolidated Cash Flow Statements* ($s in thousands) Year Ending December 2009E 2010P 2011P 2012P 2013P Cash Flows from Operating Activities: Net Income (Loss) $664 $834 $812 $760 $931 Adjustments to Reconcile Net Income to Cash Flow from Operations: Depreciation & Amortization 591 661 695 649 657 Deferred Taxes 376 117 177 310 450 Changes in Working Capital: (Increase) Decrease in Accounts Receivable 1,323 (189) (200) (263) (333) (Increase) Decrease in Inventory 4,410 (1,831) (496) (597) (708) (Increase) Decrease in Other Current Assets 115 (21) (19) (31) (69) Increase (Decrease) in Accounts Payable (400) 78 43 50 59 Increase (Decrease) in Accrued Liabilities (457) 67 55 72 91 Net Cash Provided (Used) By Continuing Operations 6,622 (285) 1,067 950 1,079 Cash Flows from Investing Activities: Capital Expenditures (185) (845) (900) (485) (485) Net Cash Provided (Used) By Investing Activities (185) (845) (900) (485) (485) Cash Flows From Financing Activities: Repayment of Current Portion of Long-Term Debt (495) — Repayment of Long-Term Debt (1,607) — Other Proceeds / (Payments) — Net Cash Provided (Used) By Financing Activities (2,102) — Net Increase (Decrease) In Cash And Cash Equivalents 4,334 (1,130) 167 465 594 Cash And Cash Equivalents, Beginning 803 5,137 4,008 4,175 4,641 Cash And Cash Equivalents, Ending $5,137 $4,008 $4,175 $4,641 $5,234 * Based on management’s assumptions. 25 TAB III: Valuation
